Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 18, 2014

                                     No. 04-14-00364-CV

    IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L., AND IN THE
                     INTEREST OF K.A.F.L., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02421
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER

         On December 15, 2014, appellee filed a motion asking this court for clarification of our
August 13, 2014 stay order. We ORDER appellant, the State of Texas, to file a response to
appellee’s motion to clarify, specifically addressing appellee’s contention that our prior order
precludes enforcement of the trial court’s temporary orders relating to appellee’s possession of
and access to the minor child. Appellant should state its position as to whether our prior stay
should apply to the portion of the matter pertaining to the Suit Affecting the Parent-Child
Relationship as well as the Suit for Divorce, and that if it should apply to both, the potential
harm, if any, to the minor child. We ORDER the State to file its response on or before January
7, 2014.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court